Citation Nr: 1537785	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  13-22 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

1. Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder, migraine headaches, seborrheic dermatitis, and erectile dysfunction.

2. Entitlement to special monthly compensation based on the need for Aid and Attendance/Housebound status.


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1967 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision for the Veteran's claim of service connection for hypertension, and a June 2014 rating decision for entitlement to special monthly compensation, both from the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The issue of entitlement to service connection for hypertension was reopened and remanded for further development by the Board in March 2014.

In order to properly encapsulate the Veteran's claim, the Board rephrases the Veteran's claim for service connection for hypertension to include as secondary to all his currently service-connected conditions.

The Veteran submitted a waiver of his right to have the RO review newly submitted evidence and allowing the Board to proceed with an appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issue of an increased rating for erectile dysfunction has been raised by the record in a July 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the further delay that another remand of this case will cause, the record is not ready for appellate review of the issue on appeal.  The following further development is required.

With regard to the Veteran's claim for special monthly compensation, the RO denied entitlement to compensation based on aid and attendance/housebound status in a June 2014 rating decision.  The Veteran filed a timely Notice of Disagreement in July 2014.  A Statement of the Case must be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).

With regard to the Veteran's claim for service connection for hypertension as secondary to his currently service-connected condition, the Board must remand for further development.  The Veteran originally filed a claim for hypertension, as secondary to all his service-connected disabilities.  A February 2011 rating decision denied service connection as secondary to all four conditions, and the Veteran filed a Notice of Disagreement in April 2011 stating that he believed his hypertension was aggravated by the various medications he took for PTSD, migraine headaches, "etc."  Construing this in the light most favorable to the Veteran, the Board finds that the Veteran was appealing his claim for service connection for hypertension as secondary to all his conditions.  In a July 2013 Statement of the Case, the AMC framed the issue on appeal as entitlement to service connection for hypertension only as secondary to PTSD, though in the body of the document, addressed his claim for the condition as secondary to his other service-connected conditions.  The Veteran's July 2013 VA Form 9 indicated that he wished to appeal all of the issues listed on the Statement of the Case; construing this in the light most favorably to the Veteran, the Board believes this to mean the issue of service connection for hypertension as secondary to all his currently service-connected conditions.  However, in the Board's previous remand, the issue was construed as simply as secondary to PTSD, and development was only performed for that issue.  The Board remands for a VA examination regarding whether the Veteran's hypertension is secondary to his other service-connected conditions.

Additionally, the Veteran's service personnel records indicate that the Veteran served in Vietnam, during which time he was presumed to have been exposed to herbicides.  VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted. See, e.g., Health Outcomes Not Associated With Exposure to Certain Herbicide Agents; Veterans and Agent Orange; Update 2008, 75 Fed. Reg. 81,332 (Dec. 27, 2010); Health Effects Not Associated With Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32,540 (June 8, 2010).

However, the National Academy of Sciences (NAS) has placed hypertension in the category of "limited or suggestive evidence of an association" with exposure to herbicides. See e.g., Health Effects Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32,540, 32,549 (June 8, 2010) ("In Update 2006, NAS concluded that there was 'limited or suggestive evidence of an association between exposure to the compounds of interest and hypertension.'"); Health Outcomes Not Associated With Exposure to Certain Herbicide Agents; Veterans and Agent Orange: Update 2008, 75 Fed. Reg. 81,332, 81,333 (December 27, 2010) (NAS, in 2008, categorized certain health outcomes, including hypertension, to have "'limited or suggestive evidence of an association.' This category is defined to mean that evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."). This was reiterated again in Update 2012. See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20,308, 20,309 (April 11, 2014).  Because of this suggested link between hypertension and exposure to herbicides, the Board remands for a medical opinion regarding a possible nexus in the Veteran's case.

Accordingly, the case is REMANDED for the following action:

1. Issue the Veteran a Statement of the Case, accompanied by notification of his appellate rights, which addresses his claim of entitlement to special monthly compensation based on the need for Aid and Attendance/Housebound status.

2. The RO must provide the Veteran's claims file to the examiner who conducted the Veteran's most recent addendum opinion, or, if they are not available, an examiner who is qualified to give an opinion on the Veteran's hypertension, so a new opinion may be provided.  A new examination is only required if deemed necessary by the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the Veteran's April 2011 Notice of Disagreement, where he claims his current medications may affect his hypertension.

c) The examiner must provide an opinion including specific findings as to the following:

i) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was proximately due to or the result of his service-connected seborrheic dermatitis, migraine headaches, and erectile dysfunction, to include as a result of any medication taken for these conditions and/or medication for his PTSD. 

ii) Whether it is at least as likely as not (50 percent or greater probability) that the hypertension was aggravated beyond its natural progression by his service-connected seborrheic dermatitis, migraine headaches, and erectile dysfunction, to include as a result of any medication taken for these conditions and/or medication for his PTSD.

iii) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension began during active service or is related to any incident of service, to include exposure to herbicide agents.  The examiner is instructed that the Veteran is presumed to have been exposed to herbicide agents.

d) As part of the opinion, the examiner must address the Veteran's competent lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records.  

e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. After the above has been completed, the RO must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




